DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels. Specifically, Fig. 1 boxes 40, 60, and 70 should be labeled rotor, cold head, and refrigeration machine respectively; and Fig. 2 box 160 should be labeled “stator”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palmer (GB 2548123 A).
Regarding claim 1
Palmer discloses a method for propelling an aircraft (Abstract), the method comprising:
obtaining electric energy (electrical generator 112 provides power to bus 110 in Fig 1, page 5 ll. 11-17), by an electric machine (electrical generator 112, bus 110 and electric motor 104 collectively are interpreted to be the electric machine), by combustion of a fuel (fuel combusted in combustor 118 to drive gas turbine which drives the electrical generator 112, page 5 ll. 11-19);
cooling, by a cooling device (heat sink 128), at least one part of the electric machine (heat sink 128 is part of the heat management system 120 which is configured to cool components of the electrical network including the electric motors, page 5 ll. 18-24) with the fuel (heat sink 128 configured to exchange heat between the working fluid and a further fluid, such as gas turbine engine fuel, the fuel can be a liquefied natural gas, page 6 ll. 9-19), 

Regarding claim 2
	Palmer discloses the method of claim 1.
Palmer further discloses wherein heat from the at least one part of the electric machine is pumped into the fuel (heat sink 128 adds, i.e. pumps, heat from the working fluid to the liquefied natural gas, to cool down the working fluid and heating up the fuel, page 6 ll. 9-15, and the working fluid receives heat from the electric machine at heat exchanger 122, page 5 ll. 21-25).
Regarding claim 3
	Palmer discloses the method of claim 1.
Palmer further discloses wherein the fuel is used as a reservoir for a refrigeration machine (heat exchanger 122 interpreted to be the refrigeration machine; the working fluid travels from heat exchanger 122 to heat sink 128 to exchange heat with the fuel, Fig 1 and page 6 ll. 9-15, thus the fuel acts as a reservoir to absorb the heat of the working fluid leaving the refrigeration machine 122).
Regarding claim 4
	Palmer discloses the method of claim 1.
Palmer further discloses wherein the at least one part of the electric machine is a component part of a rotor, a stator, (, Fig 7 shows the working fluid 150 absorbs heat from the rotor 108 and stator 106 of electric motor 104, page 7 ll. 4-12).
Regarding claim 5
	Palmer discloses the method of claim 1.

Regarding claim 6
	Palmer discloses the method of claim 1.
Palmer further discloses wherein the at least one part of the electric machine is cooled with a heat exchanger (heat exchanger 122 of the heat management system 120 configured to cool components of the electrical network including the electric motors, page 5 ll. 18-24), and
wherein the heat exchanger is cooled with the fuel (the working fluid travels from heat exchanger 122 to heat sink 128 to exchange heat with the fuel, Fig 1 and page 6 ll. 9-15; this indicates that the heat exchanger is indirectly cooled with the fuel).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer in view of Lee (20120317996).
Regarding claim 7
	Palmer discloses the method of claim 1.
Palmer further discloses the fuel is a liquefied natural gas (page 6 ll. 9-15).
Palmer is silent on the liquefied natural gas is supplied at a temperature of less than 150 K.
However, Lee teaches that liquefied natural gas is obtained by cooling natural gas to about -163 Celsius (about 110K) to decrease the volume to about 1/600 suitable for long-distance marine transport (Para 0003).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to cool the liquefied natural gas in Palmer to be about 110K which is less than 150K, as suggested and taught by Lee, in order to greatly decrease the volume of the LNG making it possible for long-distance marine transport (Para 0003).

Claim(s) 8-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer in view of Delgado (20150330303).

Regarding claim 8
Palmer discloses A propulsion system (Fig 1) for propelling an aircraft (Abstract), the propulsion system comprising:
an electric machine (both electrical generator 112 and electric motor 104 are interpreted to be the electric machine) configured to obtain electric energy by combustion of a fuel (fuel combusted in combustor 118, page 5 ll. 17);
a natural gas configured to supply the fuel, wherein the fuel comprises natural gas (the gas turbine engine fuel may comprise a liquefied natural gas, page 6 ll. 11-13), and 
a cooling device (heat exchanger 122) in communication with the natural gas (heat exchanger 112 is in fluid communication with heat sink 128 via compressor 126 in 
wherein the cooling device is configured to cool at least one part of the electric machine (heat management system 120 configured to cool components of the electrical network including the electric motors via heat exchanger 122, page 5 ll. 18-24, Fig 7 shows the working fluid 150 absorbs heat from the electric motor 104, page 7 ll. 4-12).
	Palmer is silent on the natural gas is stored in a tank.
	However, Delgado teaches a propulsion system for an aircraft (Fig 2) comprising a liquefied natural gas (112, Para 0035) stored in a tank (tank 22).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to store the liquefied natural gas in Palmer in a tank, taught by Delgado, because this would ensure proper storage of the liquefied natural gas during engine operation.

Regarding claim 8
Palmer discloses a propulsion system (Fig 1) for propelling an aircraft (Abstract), the propulsion system comprising:
an electric machine (electrical generator 112, bus 110 and electric motor 104 collectively are interpreted to be the electric machine) configured to obtain electric energy by combustion of a fuel (fuel combusted in combustor 118 to drive gas turbine which drives the electrical generator 112, page 5 ll. 11-19);

a cooling device (heat sink 128, heat exchanger 122, compressor 126 collectively together construed as the cooling device) in communication with the natural gas (heat sink 128 configured to exchange heat between the working fluid and a further fluid, such as gas turbine engine fuel, the fuel can be a liquefied natural gas, page 6 ll. 9-19), 
wherein the cooling device is configured to cool at least one part of the electric machine (heat management system 120 configured to cool components of the electrical network including the electric motors via heat exchangers 122, page 5 ll. 18-24).
	Palmer is silent on the natural gas is stored in a tank.
	However, Delgado teaches a propulsion system for an aircraft (Fig 2) comprising a liquefied natural gas (112, Para 0035) stored in a tank (tank 22).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to store the liquefied natural gas in Palmer in a tank, taught by Delgado, because this would ensure proper storage of the liquefied natural gas during engine operation.
Regarding claim 9
	Palmer in view of Delgado discloses the propulsion system of claim 8.
Palmer further discloses wherein the at least one part of the electric machine is configured to operate at cryogenic temperature (Abstract, the system comprises a reverse Brayton cycle cryocooler operable on a working fluid that cools the electric motor 104).
Regarding claim 10
	Palmer in view of Delgado discloses the propulsion system of claim 8.

wherein the internal combustion engine is mechanically coupled (gas turbine drives electrical generator 112, page 5 ll. 11-17, i.e. mechanically coupled) to the electric machine (112), and
wherein the electric machine is configured to convert the mechanical energy into the electric energy (electrical generator 112 converts mechanical energy into electrical power to supply to electric motors 104, page 5 ll. 11-17).
Regarding claim 11
	Palmer in view of Delgado discloses the propulsion system of claim 8.
Palmer further discloses wherein the cooling device comprises a refrigeration machine (heat sink 128 in Fig 1), 
wherein the refrigeration machine is connected to the natural gas (heat sink 128 configured to exchange heat between the working fluid and a liquefied natural gas, page 6 ll. 9-19, as seen in Fig 1, a natural gas line is in thermal communication with the working fluid line in heat sink 128) and the at least one part of the electric machine (heat sink 128 connected to heat exchanger 122 via compressor 126 and the working fluid line, heat exchanger 122 of the heat management system 120 configured to cool components of the electrical network including the electric motors, page 5 ll. 18-24, thus heat sink 128 is indirectly connected to the electric machine 104 via heat exchanger 122), and
wherein the refrigeration machine is configured to pump heat from the at least one part of the electric machine into the fuel (heat from heat exchanger 122 is pumped via compressor 126 
Regarding claim 12
	Palmer in view of Delgado discloses the propulsion system of claim 8.
Palmer further discloses wherein the cooling device has a heat exchanger (heat sink 128) and wherein the heat exchanger is configured to transfer heat to the fuel (page 6 ll. 9-19).
Regarding claim 13
Palmer teaches an aircraft (Abstract) comprising: 
a propulsion system (Fig 1) comprising:
an electric machine (electrical generator 112, bus 110 and electric motor 104 collectively are interpreted to be the electric machine) configured to obtain electric energy by combustion of a fuel (fuel combusted in combustor 118 to drive gas turbine which drives the electrical generator 112, page 5 ll. 11-19);
a natural gas configured to supply the fuel, wherein the fuel comprises natural gas (the gas turbine engine fuel may comprise a liquefied natural gas, page 6 ll. 11-13), and 
a cooling device (heat sink 128) in communication with the natural gas (heat sink 128 configured to exchange heat between the working fluid and a further fluid, such as gas turbine engine fuel, the fuel can be a liquefied natural gas, page 6 ll. 9-19), 
wherein the cooling device is configured to cool at least one part of the electric machine (heat sink 128 is part of the heat management system 120 configured to cool components of the electrical network including the electric motors, page 5 ll. 18-24).
	Palmer is silent on the natural gas is stored in a tank.
However, Delgado teaches a propulsion system for an aircraft (Fig 2) comprising a liquefied natural gas (112, Para 0035) stored in a tank (tank 22).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to store the liquefied natural gas in Palmer in a tank, taught by Delgado, because this would ensure proper storage of the liquefied natural gas during engine operation.
Regarding claim 14
	Palmer in view of Delgado discloses the propulsion system of claim 8, 
Palmer further discloses wherein the at least one part of the electric machine is configured for superconductive operation (superconducting electrical propulsion system comprising electric motor 104, Abstract).
Regarding claim 15
	Palmer in view of Delgado discloses the propulsion system of claim 10.
Palmer further discloses wherein the cooling device comprises a refrigeration machine (heat exchanger 122 in Fig 1), 
wherein the refrigeration machine is connected to the natural gas (working fluid in the heat exchanger 122 travels to the heat sink 128 to exchange heat with the natural gas fuel in Fig 1, thus the heat exchanger 122 is indirectly connected to the natural gas via compressor 126 and heat sink 128) and the at least one part of the electric machine (heat exchanger 122 of the heat management system 120 configured to cool components of the electrical network including the electric motors, page 5 ll. 18-24, thus heat exchanger 122 is connected to the electric machine 104), and

Regarding claim 16
	Palmer in view of Delgado discloses the propulsion system of claim 15.
Palmer further discloses wherein the cooling device has a heat exchanger (heat sink 128 in Fig 1), and wherein the heat exchanger is configured to transfer heat to the fuel (heat sink 128 configured to exchange heat between the working fluid and a further fluid, such as gas turbine engine fuel, the fuel can be a liquefied natural gas, page 6 ll. 9-19).
Regarding claim 17
	Palmer in view of Delgado discloses the propulsion system of claim 16.
	Palmer further discloses the heat exchanger to heat up a liquefied natural gas (heat sink 128 to exchange heat with the fuel being a liquefied natural gas, page 6 ll. 9-15).
	Palmer is silent on wherein the heat exchanger is an evaporator.
	However, Delgado teaches a propulsion system for an aircraft (Fig 4) comprising a liquefied natural gas (112, Para 0035) passing through a heat exchanger (60) wherein the heat exchanger is an evaporator (vaporizer 60 changing the cryogenic liquid fuel 112 into a gaseous fuel 13 by adding heat from a working fluid 97, Para 0038, this indicates that the vaporizer 60 evaporates the liquid fuel into gaseous fuel).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the heat exchanger/heat sink 128 in Palmer to be an evaporator, as suggested and taught by Delgado, to readily convert the liquefied natural gas into gaseous form for combustion.
Regarding claim 18
	Palmer in view of Delgado discloses the propulsion system of claim 12.
	Palmer further discloses the heat exchanger to heat up a liquefied natural gas (heat sink 128 transfers heat from working fluid to a fuel being a liquefied natural gas, page 6 ll. 9-15).
	Palmer is silent on wherein the heat exchanger is an evaporator.
	However, Delgado teaches a propulsion system for an aircraft (Fig 4) comprising a liquefied natural gas (112, Para 0035) passing through a heat exchanger (60) wherein the heat exchanger is an evaporator (vaporizer 60 changing the cryogenic liquid fuel 112 into a gaseous fuel 13 by adding heat from a working fluid 97, Para 0038, this indicates that the vaporizer 60 evaporates the liquid fuel into gaseous fuel).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the heat exchanger/heat sink 128 in Palmer to be an evaporator, as suggested and taught by Delgado, to readily convert the liquefied natural gas into gaseous form for combustion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gerstler (20140174083) teaches a cryogenic fuel system
Sheridan (9878796) teaches electric motor 38 driving fans 45
McLoughlin (8461704) teaches an electrical machine 36 operating as a motor in a first mode and as a generator in a second mode (Col 4 ll. 31-40) 
US EIA (page 1) teaches that in the 19th century, natural gas has been cooled to about -260 F to be in its liquid state for easy transport
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









	/TODD E MANAHAN/            Supervisory Patent Examiner, Art Unit 3741